Citation Nr: 1709976	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI) to include seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1968 to April 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Boston, Massachusetts Regional Office (RO) of the United States Department of Veterans Affairs.  The Veteran's record is now in the jurisdiction of the Baltimore, MD RO.  

The instant claim was developed and adjudicated as one of service connection for a seizure disorder.  In light of the Veteran's contentions that he suffers from residuals related to an explosion in service, and in accordance with the U.S. Court of Appeals for Veterans Claims holding in Clemons, the issue on appeal has been recharacterized as stated on the title page, to encompass TBI as well as seizure disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this case, the Board finds that a VA examination and opinion is necessary in order to comply with the VA's duty to assist. 

The Veteran contends that while he was onboard the USS Enterprise on January 14, 1969 there was an explosion and fire incident.  The record contains a newspaper article that featured the Veteran and his brother after the explosion and fire on the USS Enterprise.  The article stated that the Veteran and his brother both reported to be uninjured after the incident.  However, in a September 2009 VA Examination unrelated to this matter, the Veteran described the incident and explained that he fell and hit his head while going down the stairs during the incident.  

The Board recognizes that the service treatment records of record do not contain report of injury following the incident on the USS Enterprise.  However, the record contains lay statements both from the Veteran and his brother who was also onboard the USS Enterprise at the time of the incident, as well as others who witnessed the Veteran's symptoms of seizures following separation from service.  It is noted that lay evidence may be competent evidence to establish service incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In a December 2008 statement, the Veteran's brother also described a separate incident in 1969 in which he saw his brother experience what he described as a seizure following the incident on the USS Enterprise.  The Board notes that in this case although the Veteran's brother is competent to report lay-observable symptoms, the diagnosis of the underlying pathology for the symptoms is a medical question beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore for evidentiary purposes this statement is to be used to describe what the Veteran's brother saw, and not a diagnosis of the underlying pathology.

The record contains medical evidence establishing the Veteran's current known seizure condition.  In March 2005, the Veteran was treated for an incident of near syncope that resolved when he lied down.  It is noted in the patient history that the Veteran suffered a seizure 4 years prior to that date.  A CT scan of the brain was normal.  In March 2007, the Veteran was diagnosed with possible trigeminal neuralgia based upon symptoms of sudden left facial pain.  The physician suspected the pain was idiopathic though other etiologies including demyelinating disease or CP angle lesions were considered, but were less likely.  Then, in April 2007, the Veteran suffered an incident at work in which he had a seizure.  A note from an RN that witnessed the incident at the Veteran's work describes the incident as two seizures that lasted approximately 45-60 seconds.  In a May 2007 EEG report it was noted that the Veteran had a history of head trauma and was referred for evaluation.  In a June 2007 medical report the Veteran described to his private physician a long history of episodes that were probably seizures.  The doctor stated that he found it odd that the condition had gone untreated for so long, but started the Veteran back on Carbatrol.

The Board finds the record inadequate to properly adjudicate the Veteran's claim, and that additional development of medical evidence is needed.  Specifically, although the record contains both a description of an in-service incident and a description of a current disability that may be caused by the in-service incident, what is lacking in this case is a medical opinion establishing a nexus between the two.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination(s), to determine the etiology of any TBI or seizure disorder. 

The examiner should review the entire claims file as well as this remand when making a determination.  The examiner is asked to specifically review all lay statements of record.

The examiner is notified that the Veteran has reported that he hit his head during service, during an explosion on the USS Enterprise on January 14, 1969, while he was going down the stairs and fell.  In formulating the requested opinion, the examiner should consider the Veteran's lay statements regarding a head injury in service.

Based on a review of the file and examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran suffers from a seizure disorder or a TBI related to service.  The examiner should take into consideration the Veteran's and his family's report that he began to experience seizures shortly upon separation from service and the post-service treatment records documenting syncope in 2005, trigeminal neuralgia in 2007, and a fall and seizure at work in 2007. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims.  If they remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran an opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




